UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):September 10, 2012 BIO-AMD, INC. (Exact name of registrant as specified in its charter) Nevada 000-52601 20-5242826 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3rd Floor, 14 South Molton Street London, UK W1K 5QP (Address of principal executive offices) (Zip Code) +44(0)8445-861910 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Attached to this Form 8-K is a press release made by Bio-AMD, Inc. dated September 10, 2012. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. 99.1 Press release dated September 10, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bio-AMD, Inc. Dated: September 10, 2012 By: /s/Thomas Barr Thomas Barr Chief Executive Officer
